



Exhibit 10.31.1


CVR ENERGY, INC.
INCENTIVE UNIT AGREEMENT - EXECUTIVE


THIS INCENTIVE UNIT AGREEMENT (this “Agreement”) is made as of the _____ (the
“Grant Date”), between CVR Energy, Inc., a Delaware corporation (the “Company”)
(NYSE: CVI), on behalf of the employing entity of the Grantee, and the
individual grantee designated on the signature page hereof (the “Grantee”).


WHEREAS, the compensation committee (the “Committee”) of the board of directors
(the “Board”) of the Company is responsible for establishing, reviewing and
approving incentive compensation in order to provide an additional incentive to
certain of the officers and employees of the Company and its “Subsidiaries” (as
defined in Rule 12b-2 of the Exchange Act); and


WHEREAS, the Committee, on behalf of the employing entity of the Grantee, has
authorized the grant of Incentive Units (as defined herein) to the Grantee as
provided herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.Grant of Incentive Units.


(a)    The Company hereby grants to the Grantee, and the Grantee hereby accepts
from the Company on the terms and conditions set forth in this Agreement, an
award of <<UNITS>> Incentive Units. Subject to the terms and conditions of this
Agreement, each “Incentive Unit” described herein represents the right of the
Grantee to receive, for each Incentive Unit that becomes vested, a cash payment
equal to the average closing price of one Share for the 10 trading days
preceding the applicable Vesting Date (as defined herein) pursuant to Section 2
or Section 3(a) or (b) below. The reference to the Incentive Units and Shares
are used herein solely to calculate the cash payout, if any, to be awarded to
the Grantee in accordance with this Agreement, and does not create any separate
rights with respect to Shares or otherwise.


(b)    Except as otherwise expressly set forth herein, the capitalized terms
used in this Agreement shall have the same definitions as set forth in the
Second Amended and Restated CVR Energy, Inc. 2007 Long Term Incentive Plan, as
amended from time to time (the “2007 LTIP”). For the sake of clarity, the
parties hereto acknowledge and agree that the Incentive Units awarded to the
Grantee hereunder are not being granted under the 2007 LTIP, the CVR Refining,
LP Long-Term Incentive Plan or any other employee benefit plan.


2.Vesting Date.


The Incentive Units are unvested on and after the Grant Date and shall vest,
with respect to thirty-three and one-third percent (33 - 1/3%) of the total
number of Incentive Units granted hereunder, on ____, _____, and _____ (each
such date, a “Vesting Date”), provided the Grantee continues to serve as an
employee of the Company (or a Subsidiary thereof) from the Grant Date through
the applicable Vesting Date.


3.     Termination of Employment.


(a)     In the event (i) of the Grantee’s termination of employment with the
Company or one of its Subsidiaries prior to any Vesting Date by reason of his or
her death or Disability, or (ii) the Company exercises its right to cancel any
Incentive Units under Section 8(d) while Grantee is employed by the Company or
one of its Subsidiaries, then any Incentive Units scheduled to vest in the year
in which such event occurs





--------------------------------------------------------------------------------





shall become immediately vested, and all other Incentive Units shall be deemed
forfeited and the Grantee shall have no rights with respect thereto.


(b)    If the Grantee’s employment is terminated by the Company or one of its
Subsidiaries other than for Cause or Disability, then any Incentive Units
scheduled to vest in the year in which such event occurs shall become
immediately vested, and all other Incentive Units shall be deemed forfeited and
the Grantee shall have no rights with respect thereto.


(c)    Any Incentive Units that do not become vested in connection with the
Grantee’s termination of employment in accordance with Section 3(a) or (b) of
this Agreement shall be forfeited immediately upon the Grantee’s termination of
employment.


(d)    To the extent any payments provided for under this Agreement are treated
as “nonqualified deferred compensation” subject to Section 409A of the Code, (i)
this Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, (ii) if on the date of the Grantee’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Company or one of its
Subsidiaries the Grantee is a specified employee (as defined in Section 409A of
the Code and Treasury Regulation §1.409A-1(i)), no payment constituting the
“deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b) and after application of the exemptions provided in Treasury
Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to the Grantee
at any time prior to the earlier of (A) the expiration of the six (6) month
period following the Grantee’s separation from service or (B) the Grantee’s
death, and any such amounts deferred during such applicable period shall instead
be paid in a lump sum to the Grantee (or, if applicable, to the Grantee’s
estate) on the first payroll payment date following the earlier of the
expiration of such six (6) month period or, if applicable, the Grantee’s death,
and (iii) for purposes of conforming this Agreement to Section 409A of the Code,
any reference to termination of employment, termination or separation from
employment, resignation from employment or similar terms shall mean and be
interpreted as a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). For purposes of applying Section 409A of the Code to this
Agreement (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that the Grantee may be entitled to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.


4.    Dividend Equivalent Rights


The Company hereby grants to the Grantee, and the Grantee hereby accepts from
the Company, one “Dividend Equivalent Right” for each Incentive Unit granted
herein equal to the cash value of all dividends declared and paid by the Company
on one Share from the Grant Date to and including the Vesting Date. The
reference to the cash value of such dividends is used herein solely to calculate
the cash payout, if any, to be awarded in respect of such Dividend Equivalent
Rights and does not create any separate rights with respect to the Dividend
Equivalent Rights. The payment of Dividend Equivalent Rights will be deferred
until and conditioned upon the underlying Incentive Units becoming vested
pursuant to Section 2 or 3 hereof. Upon each Vesting Date, Dividend Equivalent
Rights on all Incentive Units vesting on such date, with no interest thereon,
shall become payable to the Grantee in accordance with Section 5 hereof.


5.    Payment Date.
        
Within 15 business days following (i) each Vesting Date, (ii) if, prior to any
Vesting Date, the Grantee’s termination of employment with the Company or one of
its Subsidiaries under circumstances described in Section 3(a) or (b), the date
of such termination of employment, or (iii) if, prior to any Vesting Date, the
cancellation of any Incentive Units pursuant to Section 8(d) while Grantee is
employed by the





--------------------------------------------------------------------------------





Company or one of its Subsidiaries, the Company will deliver to the Grantee the
cash payment underlying the Incentive Units and Dividend Equivalent Rights (if
any) that become vested pursuant to Sections 2, 3 or 4 of this Agreement.


6.    Administration.


(a)    This Agreement shall be administered by the Committee, unless the Board
has determined to administer this Agreement, at which time all references to the
“Committee” will apply to the Board. The Committee may adopt such rules,
regulations and guidelines as it deems are necessary or appropriate for the
administration of this Agreement.


(b)    Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to: (i) construe and interpret
this Agreement, amend and revoke rules and regulations for the administration of
this Agreement, including, but not limited to, correcting any defect or
supplying any omission, or reconciling any inconsistency in this Agreement, in
the manner and to the extent it shall deem necessary or advisable, including so
that this Agreement and the operation of this Agreement comply, where
applicable, with Rule 16b-3 under Exchange Act, the Code, and other applicable
law, and otherwise to make this Agreement fully effective; (ii) determine the
duration and purpose of any leaves of absence which may be granted to the
Grantee without constituting a “separation from service” as defined in Treasury
Regulation §1.409A-1(h); (iii) exercise its discretion with respect to the
rights and powers granted to it as set forth in this Agreement and which would
be consistent with the powers and rights granted in this Agreement; and (iv)
generally, exercise such powers and perform such acts as are necessary or
advisable to promote the best interests of the Company with respect to this
Agreement. All decisions and determinations by the Committee in the exercise of
all powers under this Agreement shall be final, binding and conclusive upon the
Company, its Subsidiaries, the Grantee and all other persons having any interest
herein.


(c)     Notwithstanding anything herein to the contrary, with respect to a
Grantee working outside the United States, the Committee may determine the terms
and conditions of this Agreement and make such adjustments to the terms hereof
as are necessary or advisable to fulfill the purposes of this Agreement taking
into account matters of local law or practice, including tax and securities laws
of jurisdictions outside the United States.


(d)    No member of the Committee shall be liable for any action, failure to
act, determination or interpretation made in good faith with respect to this
Agreement or any transaction hereunder. The Company hereby agrees to indemnify
each member of the Committee for all costs and expenses and, to the extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering this Agreement or in authorizing or denying
authorization to any transaction hereunder.


7.     Adjustment Upon Changes in Capitalization.
        
In the event of a Change in Capitalization (defined below), the Committee shall
conclusively determine, in its good faith discretion, the appropriate
adjustments, if any, to the maximum number and/or class of Incentive Units or
other stock or securities with respect to which this Agreement relates in order
to prevent substantial dilution or enlargement of the Grantee’s rights with
respect to the Incentive Units as of the date of such Change in Capitalization,
except that no adjustment shall be made that would duplicate the Grantee’s
rights, if any, under Section 4 with respect to Dividend Equivalent Rights. A
“Change in Capitalization” means any change in the capital structure or business
of the Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of





--------------------------------------------------------------------------------





warrants, rights or debentures without the Company’s receipt of consideration,
stock dividend, split or reverse split, extraordinary cash dividend, property
dividend, combination or exchange of shares or other similar change in Shares or
the Company’s capital structure. The Committee may also make, in its sole
discretion, such other adjustments as it deems necessary to take into
consideration any other event if the Committee determines that such adjustment
is appropriate to avoid substantial distortion of the operation of the Incentive
Units.


8.     Effect of Certain Transactions.


Following the liquidation or dissolution of the Company, or a merger or
consolidation of the Company (as applicable, a “Transaction”), or a Change in
Control, either this Agreement shall be treated as provided in the agreement
entered into in connection with the Transaction or Change in Control, or if not
so provided in such agreement, the Company may take one or more of the following
actions: (a) remove any applicable forfeiture restrictions on the Incentive
Units; (b) accelerate the time at which the restricted periods on the Incentive
Units shall lapse; (c) require the mandatory surrender to the Company of the
Incentive Units as of a specific date, in which event the Company shall cancel
the Incentive Units and pay to the Grantee an amount of cash per Incentive Unit
equal to the value the Committee has determined to be the fair market value of a
Share at the time of the Change in Control or the Transaction, as applicable;
(d) cancel any Incentive Units, without consideration, that remain unvested at
the time of the Change in Control or the Transaction, as applicable; or (e) make
such adjustments to this Agreement, if any, as the Committee deems appropriate
to reflect the Change in Control or the Transaction (including, but not limited
to, substituting a new award for the Incentive Units).


9.    Non-transferability.


The Incentive Units may not be sold, transferred or otherwise disposed of and
may not be pledged or otherwise hypothecated, other than by will or by the laws
of descent or distribution. The Incentive Units shall not be subject to
execution, attachment or other process.


10.    Incentive Compensation Recoupment.


(a)    In the event of a restatement of the Company’s (or any of its
Subsidiaries’) financial results that would reduce (or would have reduced) the
amount of any previously awarded Incentive Units to Grantee, any related
outstanding Incentive Units will be cancelled or reduced accordingly as
determined by the Board or Committee in its sole and absolute discretion. For
Incentive Units that have been paid, the Grantee shall be obligated and required
to pay over to the Company an amount equal to any gain realized by Grantee in
respect of such Incentive Units.


(b)     The Board or the Committee may at any time, in its sole and absolute
discretion, cancel, declare forfeited, rescind, or require the return of any
outstanding Incentive Units (or a portion thereof) upon the Board or Committee
determining, at any time (whether before or after the Grant Date), that the
Grantee has engaged in misconduct (including by omission) or that an event or
condition has occurred, which, in each case, would have given the Company or its
Subsidiaries the right to terminate the Grantee’s employment for Cause. In
addition, at any time following any payment in respect of the Incentive Units,
the Board or Committee may, in its sole and absolute discretion, rescind any
such payment and require the repayment of such amounts (or a portion thereof)
upon the Board or Committee determining, at any time (whether before or after
the payment date), that the Grantee has engaged in misconduct (including by
omission) or that an event or condition has occurred, which, in each case, would
have given the Company or its Subsidiaries the right to terminate the Grantee’s
employment for Cause.







--------------------------------------------------------------------------------





(c)    The Board’s or Committee’s determination that the Grantee has engaged in
misconduct (including by omission), or that an event or condition has occurred,
which, in each case, would have given the Company or its Subsidiaries the right
to terminate the Grantee’s employment for Cause, and its decision to require
rescission of any payment made in respect of the Incentive Units, shall be
conclusive, binding, and final on all parties. The Board’s or Committee’s
determination that the Grantee has violated the terms of this Agreement (or any
other agreement between Grantee and the Company or any of its affiliates), and
the Board’s or Committee’s decision to cancel, declare forfeited, or rescind the
Incentive Units (or any portion thereof) or to require rescission of any payment
made in respect thereof shall be conclusive, binding, and final on all parties.
In connection with any cancellation, forfeiture or rescission contemplated by
this Section 10, the terms of repayment by the Grantee shall be determined in
the Board’s and/or Committee’s sole and absolute discretion, which may include,
among other terms, the repayment being required to be made (i) in one or more
installments or payroll deductions or deducted from future bonus payments or
(ii) immediately in a lump sum in the event that the Grantee incurs a
termination of employment.


(d)    To the extent not prohibited under applicable law, the Company, in its
sole and absolute discretion, will have the right to set off (or cause to be set
off) any amounts otherwise due to the Grantee from the Company (or any of its
affiliates) in satisfaction of any repayment obligation of the Grantee
hereunder, provided that any such amounts are exempt from, or set off in a
manner intended to comply with the requirements of, Section 409A of the Code.


(e)    If the Company subsequently determines that it is required by law to
apply a “clawback” or alternate recoupment provision to the Incentive Units
granted hereunder, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to such Incentive Units, as if it had been included on the effective
date of this Agreement.


11.    No Right to Continued Employment.


Nothing in this Agreement shall be interpreted or construed to confer upon the
Grantee any right with respect to continuance of employment by the Company or
one of its Subsidiaries or Affiliates, nor shall this Agreement interfere in any
way with the right of the Company or one of its Subsidiaries or Affiliates to
terminate the Grantee’s employment therewith at any time.


12.    Withholding of Taxes.


The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, foreign, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting or payment of the Incentive
Units. The Company shall have the right to deduct from any payment of cash to
the Grantee an amount equal to the Withholding Taxes in satisfaction of the
Grantee’s obligation to pay Withholding Taxes.


13.    Interpretation.


This Agreement is intended to comply with Rule 16b-3 of the Exchange Act and the
Committee shall interpret and administer the provisions of this Agreement in a
manner consistent therewith. Any provision inconsistent with such rule shall be
inoperative and shall not affect the validity of this Agreement.


14.    Modification or Termination of Agreement.


This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto; provided, however,





--------------------------------------------------------------------------------





that the Company may modify or amend this Agreement without the written consent
of the Grantee to the extent that such action (i) does not materially impair the
Grantee’s rights or (ii) is necessary for compliance with an applicable law,
regulation or exchange requirement that impacts this Agreement. No waiver by
either party hereto of any breach by the other party hereto of any provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.


15.    Severability.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


16.    Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.


17.    Entire Understanding.
This Agreement embodies the entire understanding and agreement of the parties in
relation to the subject matter hereof, and no promise, condition, representation
or warranty, expressed or implied, not herein stated, shall bind either party
hereto.


18.    Rights as Equity Holder.
In no event whatsoever shall the Grantee possess any incidents of ownership in
any equity of the Company, including Shares, with respect to the Incentive Units
granted hereunder.
 
19.    Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s beneficiaries, heirs, executors, administrators, successors and
legal representatives.


20.    Unfunded Status.
The Incentive Units constitute an unfunded and unsecured promise of the Company
to deliver (or cause to be delivered) to the Grantee, subject to the terms and
conditions of this Agreement, cash on the applicable Vesting Date for the
applicable portion of such Incentive Units as provided herein. By accepting this
grant of Incentive Units, the Grantee understands that this grant does not
confer any legal or equitable right (other than those constituting the Incentive
Units) against the Company or any of its Subsidiaries or Affiliates, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or any of its Subsidiaries or Affiliates. The rights of the Grantee (or
any person claiming through the Grantee) under this Agreement shall be solely
those of an unsecured general creditor of the Company.


21.    Resolution of Disputes.





--------------------------------------------------------------------------------





Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee (in its sole and absolute discretion). Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


CVR ENERGY, INC.










______________________________
GRANTEE
______________________________
Name: <<FULL NAME>>






